DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and species I, figure 6A in the reply filed on 4/15/2022 is acknowledged.
Claims 2-5, 7, 8, 10, 13, 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/15/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 6, 9 and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cho (KR2003067098A)
Regarding claim 1, Cho shows A nozzle for electrohydrodynamic atomization, said nozzle comprising: an outer tube (2) having an inner surface and a length (fig 2); an inner rod (4) extending coaxially inside the outer tube and having an outer surface; a source end (6); a spray end (annular outlet between 2 and 4) opposite of the source end; an annular channel (between 2 and 4) extending longitudinally between said inner rod and said outer tube to the spray end, said annular channel circumscribing the inner rod and forming a slit (annular outlet between 2 and 4) at the spray end; and  a plurality of electrically chargeable notches (notches 16 are fully capable of being eclectically charged) proximate said slit.
Regarding claim 6, the plurality of electrically chargeable notches extend from the inner rod proximate the slit (fig 2, 3)
Regarding claim 9, the plurality of electrically chargeable notches are  circumferentially spaced apart from one another by a circumferential distance (fig 2). 
Regarding claim 23, wherein the inner rod comprises a solid centerpiece (fig 2).

Claim(s) 1, 6, 9 and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Freitas et al. (2009/0278266)
Regarding claim 1, Freitas et al. shows A nozzle for electrohydrodynamic atomization, said nozzle comprising: an outer tube (26) having an inner surface and a length (fig 2); an inner rod (78) extending coaxially inside the outer tube and having an outer surface; a source end (32); a spray end (44) opposite of the source end; an annular channel (between 26 and 78) extending longitudinally between said inner rod and said outer tube to the spray end, said annular channel circumscribing the inner rod and forming a slit (annular outlet between 26 and 78) at the spray end; and  a plurality of electrically chargeable notches (notches 100 are fully capable of being eclectically charged) proximate said slit.
Regarding claim 6, the plurality of electrically chargeable notches extend from the inner rod proximate the slit (fig 2, 3)
Regarding claim 9, the plurality of electrically chargeable notches are  circumferentially spaced apart from one another by a circumferential distance (fig 2). 
Regarding claim 23, wherein the inner rod comprises a solid centerpiece (fig 2).

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Coffee et al. (4,846,407)
Regarding claim 1, Coffee et al. shows A nozzle for electrohydrodynamic atomization, said nozzle comprising: an outer tube (6) having an inner surface and a length (fig 2); an inner rod (4) extending coaxially inside the outer tube and having an outer surface; a source end (24); a spray end (annular outlet between 6 and 4) opposite of the source end; an annular channel (between 6 and 4, downstream of ridges 20) extending longitudinally between said inner rod and said outer tube to the spray end, said annular channel circumscribing the inner rod and forming a slit (annular outlet between 6 and 4 downstream of ridges 20) at the spray end; and  a plurality of electrically chargeable notches (notches 12 are fully capable of being eclectically charged) proximate said slit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        4/28/2022